DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
In response to the 35 USC 112 rejections in the 8/11/2020 Non-Final Action, applicant has amended the claims. Because the claim amendments are only partially responsive, some of those rejections are withdrawn. Any rejection not withdrawn is reiterated below.
Claims 26-53 are pending. Claim 47 is withdrawn. Claims 1-25 and 31 are canceled. claims 26-30, 32-46, and 48-53 are examined on the merits.

Response to Arguments
Applicant's arguments filed on 12/8/2020 (and re-filed on 12/15/2020) have been fully considered but they are not persuasive, for reasons below.
Applicant’s arguments with respect to claim(s) 26-30, 32-46, 48-52 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that JOSEPH’s speed port 16 does not function in the same manner as the present application, JOSEPH’s flow pattern is not the same and produces a different result (remarks at 10-11). This is not persuasive. As explained in detail in the art rejection below, some 
Applicant asserts that JOSEPH’s evaporation port 14 is fixed, whereas in the present application, the drying air nozzle has the ability to direct air upwards and downwards (remarks at 11). This is not persuasive. As explained in the Non-Final Action at para. 66-68, making the nozzle adjustable is considered obvious.
Applicant asserts that JOSEPH’s second funnel barely enters the first funnel, i.e., JOSEPH does not teach a majority of second funnel inside the first funnel (remarks at 12). Because this limitation is introduced through amendment, it’s addressed in the art rejection below.
Regarding claim 53, Applicant asserts that JOSEPH does not teach any retrofitting and JOSEPH teaches drying air to be directed upwards (remarks at 12). This is not persuasive for several reasons. First, “retrofitting” is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, JOSEPH’s body 1 can be inserted into a different cover 6, meaning it can be retrofitted. Third, claim 53 merely recites the function of “flowing air in a direction towards said bottom end,” and in JOSEPH, air from evaporation port 14 would flow towards the bottom of cover 6.
Regarding claims 38-41, applicant asserts that fins 18 are not connected to the inside wall of element 16 (remarks at 12). Because this limitation is introduced through amendment, it’s addressed in the art rejection below.

Abstract
The abstract filed on 12/8/2020 (and re-filed on 12/15/2020) is objected to because of its undue length (24 lines) and extraneous language (“--.”).  Correction is required.  See MPEP § 608.01(b)(I)(C):
The sheet or sheets presenting the abstract may not include other parts of the application or other material.
The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. 

Drawings
In the 12/15/2020 Remarks, applicant indicated that the drawings filed on 12/8/2020 “do not form part of the present application.” As such, those filed drawings are deleted from the file wrapper. Copies of the drawings are already embedded in the 12/15/2020 Remarks.

Examiner’s Comments
Applicant is requested to provide clarification regarding the structure(s) of air block 60 (see, e.g., fig. 5E-5F, para. 0048). Specifically, applicant should clarify: (1) whether the interior of air block 60 is hollow or solid; (2) whether the outlet opening of nozzle 65 is attached or connected to any surface of air block 60.
Claim 32 line 2, the verb “is” should be changed to “are.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-30, 32-46 and 48-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites the limitation "said top" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It should be “said top end.”
Claim 26 recites “a major length” at line 12. The term "major" is a relative term which renders the claim indefinite.  The term "major" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 26 at line 22 to pg. 4 line 5 recites a long phrase that includes many nouns and verbs, making the phrase confusing to read and understand. Proper punctuation is required.
Claim 26 at pg. 4 line 3 recites “inside wall of said first liner.” It’s unclear if this refers to the earlier-recited inside wall of the first liner; for examination purpose, it’s interpreted as the same. The term should be changed to “the inside wall of said first liner.”
Claim 34 recites the limitation "said annular cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It should be “said open annular cap.”
Claim 38 recites “the inner wall of said second liner” at line 2. There is insufficient antecedent basis for this limitation in the claim. It should be “the inside wall of said second liner.”
Claim 39 recites “the inner wall of said second liner” at line 2. There is insufficient antecedent basis for this limitation in the claim. It should be “the inside wall of said second liner.”
Claim 48 recites “said open cap” at line 1. There is insufficient antecedent basis for this limitation in the claim. It should be “said open annular cap.”
Claim 53 recites “said top” at pg. 7 line 3. There is insufficient antecedent basis for this limitation in the claim. It should be “said top end.”
Claims 27-30, 32-33, 35-37, 40-46, 49-52 are also rejected because they depend on a claim that is rejected under 35 USC 112(b) above.
Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 49, which depends on claim 26, recites “said at least one drying air . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-30, 32-33, 35-37, 42, and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over JOSEPH (Chinese Publication CN101537400), in view of JESSUP ‘051 (US Publication 20150097051).
Regarding claim 26, JOSEPH teaches a device (cleaning device, abstract, fig. 1-3, para. 0037) comprising a top end (top wall 13, fig. 3, para. 0037) and a bottom end (unlabeled bottom wall, see fig. 3). The phrase “for cleaning and drying a spraying unit” is interpreted as intended use, because it’s directed to how the device is used without imposing any structural requirement. JOSEPH’s device cleans and dries a spray gun (abstract, fig. 1-3, para. 0037).
JOSEPH teaches said top end and said bottom end connected to each other by a housing (top wall and bottom wall are connected via cover 6, see fig. 3) and said housing (cover 6) having an opening (unlabeled opening of cover 6, see fig. 1) proximate said top end (near the top wall 13, see fig. 3). The phrase “for receiving at least a portion of said spraying unit” is interpreted as intended use, because it’s directed to how the device is used without imposing any structural requirement. The unlabeled opening of cover 6 can receive at least a portion of the spraying unit (spray gun is inserted into opening 2, para. 0043, which is part of the unlabeled opening of cover 6, see fig. 3).
JOSEPH also teaches:
a first liner (separator 12, fig. 3, para. 0037) within said housing (cover 6);
a second liner (walls 9/10/11, fig. 3, para. 0037) within said first liner (within separator 12, see fig. 3);
said first liner fitting within said housing (separator 12 fits within cover 6, see fig. 3) forming a space between an outside wall of said first liner and an inside wall of said housing (see fig. 3, a space exists between an outside surface of separator 12 and an inside surface of cover 6);
a portion of said second liner fitting within said first liner (a portion of walls 9/10/11 fits within separator 12, see fig. 3) forming a space between an outside wall of said second liner and an inside wall of said first liner (see fig. 3, a space exists between an outside surface of walls 
said opening (unlabeled opening of cover 6) further comprising an open annular cap (body 1, fig. 1-3, para. 0037), proximate the top end (by top wall 13, see fig. 1-3).
JOSEPH teaches said device (cleaning device) having a vacuum air supply influent port (lower air passage, para. 0019, which would have an inlet), a drying air supply influent port (upper air passage, para. 0019, which would have an inlet) and a solvent supply influent port (inlet of supply line 7, fig. 3; see also para. 0022).
JOSEPH teaches a vacuum air supply channel (lower air passage, para. 0019) in communication with said vacuum air supply influent port (inlet of lower air passage, as explained above). The phrase “for supplying vacuum air to at least one vacuum air effluent port” is interpreted as intended use, because it’s directed to how the device is used without imposing any structural requirement. JOSEPH’s vacuum air supply channel (lower air passage) supplies vacuum air to at least one vacuum air effluent port (supplying air to speed ports, para. 0019, such as speed ports 16, fig. 3-4).
JOSEPH teaches a drying air supply channel
JOSEPH teaches a solvent supply channel (supply line 7, fig. 3 & 5; see also para. 0022, solvent channel) in communication with said solvent supply influent port (unlabeled inlet of supply line 7, fig. 3 & 5). The phrase “for supplying solvent to at least one solvent effluent port” is interpreted as intended use, because it’s directed to how the device is used without imposing any structural requirement. JOSEPH’s solvent supply channel (supply line 7) supplies solvent to at least one solvent effluent port (one of the nozzles in the solvent spray head through which the solvent is sprayed, see para. 0043, 0017, 0023, such as spray head 34 and nozzles 18, fig. 3-5).
JOSEPH’s cleaning device performs or is capable of performing the recited function(s): 
said at least one vacuum air effluent port flowing air downwards along the outside wall of said first liner, flowing in a direction away from said top end and towards said bottom end creating a vacuum within the device for drawing air through the top end of said device in a direction away from said top end, down along an inside wall of said second liner and upwards between the outside wall of said second liner and inside wall of said first liner and downwards along the outside wall of said first liner drawing material and solvent towards and out a drain proximate said bottom end.
As illustrated in annotated fig. 3 below, some of the air from speed port 16 can flow downwards along the outside wall of said first liner (along an outside surface of separator 12), flowing in a direction away from said top end and towards said bottom end (flowing from the device’s top to its bottom), creating a vacuum within the device for drawing air through the top end of said device in a direction away from said top end (generating low pressure inside the device, para. 0019, 0025), down along an inside wall of said second liner (along an inside surface of walls 9/10/11) and upwards between the outside wall of said second liner and inside wall of said first liner (air flowing upwards and through baffle plate 35, which is an opening, para. 0040) and downwards along the outside wall of said first liner (along an outside surface of separator 12), drawing material and solvent towards and out a drain proximate said bottom end (solvent-laden air is carried toward the bottom of the cleaning device, para. 0025; see fig. 3, unlabeled drain 

    PNG
    media_image1.png
    932
    686
    media_image1.png
    Greyscale

JOSEPH’s evaporation port 14 performs or is capable of performing the recited function(s): “said at least one drying air effluent port providing air proximate said opening of said housing, flowing air in a direction towards said bottom end.” For example, evaporation port 14 provides air near opening 2, which is part of the unlabeled opening of cover 6 (as explained above) and air from evaporation port 14 flows into opening 2 (para. 0043), i.e., downwardly towards the cleaning device’s bottom.
One or more nozzles in JOSEPH’s solvent spray head perform or are capable of performing the recited function(s): “said at least one solvent effluent port providing solvent proximate said top end of said device, flowing solvent in a direction towards said bottom end.” For example, nozzles in the solvent spray head (e.g., spray head 34 or nozzles 18) spray solvent near the top of cleaning device (see fig. 3, para. 0017, 0023-24) and the sprayed solvent flows downwardly towards the cleaning device’s bottom (see para. 0025).
JOSEPH does not explicitly teach: “a majority” of the second liner fitting within the first liner, and the space they form “running a major length of said second liner” (JOSEPH’s drawings, however, are not necessarily drawn to scale).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify JOSEPH—with reasonable expectation of success—so that a majority of the second liner fitting within the first liner and the space between them run a major length of said second liner, for several reasons. First, changes in shape, changes in size/proportion, and rearrangement of parts are considered obvious. See MPEP § 2144.04.IV. & VI.C. Second, how deeply the second liner fits within the first liner is a matter of design choice. Third, it’s well known in the art that a majority of one liner can fit within another liner (see JESSUP ‘051 at fig. 1-2, section 26 fits deeply into section 28; JESSUP ‘051 teaches a device for cleaning and drying a spray gun, just like JOSEPH and the present application). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc.
JOSEPH also does not explicitly teach wherein said at least one drying air effluent port (evaporation port 14) is adjustable in flow direction of said drying air.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify JOSEPH—with reasonable expectation of success—to make the at least one drying air effluent port (evaporation port 14) adjustable in flow direction of the drying air. First, making a part adjustable is considered obvious. MPEP § 2144.04.V.D. Second, a person having ordinary skill in the art would understand that adjusting the air’s flow rate would also affect the direction of air flowing out of evaporation port 14. Given these considerations, making evaporation port 14 adjustable in flow direction of the drying air would’ve been obvious to a person having ordinary skill in the art.
Regarding claim 27, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26. JOSEPH teaches the device further comprising a plurality of vacuum air effluent ports (plurality of speed port 16, see fig. 4).
Regarding claim 28, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26. JOSEPH teaches the device further comprising a plurality of drying air effluent ports (plurality of evaporation port 14, see fig. 1-2).
Regarding claim 29, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 27. JOSEPH teaches the device further comprising a plurality of drying air effluent ports (plurality of evaporation port 14, see fig. 1-2).
Regarding claim 30
Regarding claim 32, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26. JOSEPH teaches wherein said at least one drying air effluent port (evaporation port 14) and said at least one vacuum air effluent port (speed port 16) is proximate said open annular cap (near body 1, see fig. 3).
Regarding claim 33, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26. JOSEPH teaches wherein said at least one solvent effluent port (spray head 34 and nozzles 18) is proximate said open annular cap (near body 1, see fig. 3).
Regarding claim 35, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26.
The combination does not explicitly teach: wherein said housing is hexagonal in shape.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify JOSEPH’s housing to a hexagonal shape, with reasonable expectation of success. Changes in shape is considered obvious. MPEP § 2144.04.IV.B. Moreover, the application does not explain how the particular shape is significant.
Regarding claim 36, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26.
The combination does not explicitly teach: wherein said first liner is dodecagonal conical in shape.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify JOSEPH’s first liner to a dodecagonal conical shape, with reasonable expectation of success. Changes in shape is considered obvious. MPEP § 2144.04.IV.B. Moreover, the application does not explain how the particular shape is significant.
Regarding claim 37, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26.
The combination does not explicitly teach: wherein said second liner is dodecagonal conical in shape.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify JOSEPH’s second liner to a dodecagonal conical shape, with reasonable expectation of success. Changes in shape is considered obvious. MPEP § 2144.04.IV.B. Moreover, the application does not explain how the particular shape is significant.
Regarding claim 42, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26. Because JOSEPH teaches that surfaces of the device are for contacting liquid (see, e.g., para. 0012-15), it’s reasonably expected that at least one surface of said device is smooth.
Lastly, the phrase “for reducing adherence of unwanted product, solvent or combinations thereof to a surface of said device” is interpreted as intended use, because it’s directed to how the device is used and does not impose any structural limitations. Nonetheless, a person having ordinary skill in the art would understand that the surface’s smoothness (as explained above) reduces adherence of unwanted product, solvent or combinations thereof to the surface.
Regarding claim 48, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26. JOSEPH teaches wherein said open cap (body 1) is an open annular cap (see fig. 1-3) proximate a perimeter of said top end (near top wall, see fig. 3).
Regarding claim 49
Regarding claim 50, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26. JOSEPH teaches said solvent effluent port (spray head 34) is connected to an adjustable bracket 31 (fig. 3 & 8, para. 0042). A person having ordinary skill in the art would understand that, by adjusting the adjustable bracket 31 (see fig. 8), the position of the solvent effluent port (spray head 34) and consequently the flow direction of the solvent can also be adjusted.
Regarding claim 51, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26. JOSEPH teaches the solvent effluent port includes ball 22, spring 23, and socket (para. 0042, fig. 7-8). A person having ordinary skill in the art would understand these structures allow the volume of the solvent to be adjustable. Moreover, a person having ordinary skill in the art would understand that, by activating and deactivating the cleaning device, the volume of the solvent is also adjusted.
Regarding claim 52, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26.
Cleaning device as taught by the combination performs or is capable of performing the recited function(s): 
providing air along the outside wall of said second liner, flowing air in a direction away from said top end and towards said bottom end resulting in a vacuum within the device for drawing air through the top end of said device in a direction away from said top end, down along the inside wall of said second liner; further drawing air up through the space formed between the outside wall of said second liner and the inside wall of said first liner and down through the space formed between the outside wall of said first liner and the inside wall of said housing out through the bottom end of said device.
As explained above and as illustrated in annotated fig. 3 above, some of the air from speed port 16 can flow along the outside surface of walls 9/10/11; the air flows in a direction away from the cleaning device’s top end to its bottom end, resulting in a vacuum within the device for drawing .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of JOSEPH and JESSUP ‘051, in further view of JESSUP ‘302 (US Publication 20190344302).
Regarding claim 34, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 30. As explained above, JOSEPH teaches a plurality of drying air effluent ports (evaporation port 14) proximate said annular cap (near body 1) and a plurality of solvent effluent ports (spray head 34 and nozzles 18) proximate said annular cap (near body 1).
The combination does not explicitly teach: each drying air effluent port alternate with each solvent effluent port.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate each air effluent port alternate with each solvent effluent port, with reasonable expectation of providing drying air and solvent to the article to be cleaned and dried, for several reasons. First, rearrangement of parts is considered obvious. MPEP § 2144.04.VI.C. Second, it’s well known in the art to arrange the effluent ports such that each drying air effluent port alternate with each solvent effluent port JESSUP ‘302 at fig. 3, 4, 7, 9, air spray nozzles 42 alternates with solvent spray nozzles 54). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The rearranged effluent ports would still serve the same function of providing air and solvent, yielding predictable results.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JOSEPH and JESSUP ‘051 (as applied to claim 37), and in further view of FATHBRUCKNER (US Patent 7597767).
Regarding claim 38, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 37.
The combination does not explicitly teach: wherein said second liner further comprises at least one vane connected to the inner wall of said second liner.
FATHBRUCKNER teaches a cleaning device for cleaning a spraying unit (paint gun cleaning apparatus 10, abstract, fig. 1-5) comprising a housing (outer skin 14, fig. 1-5), a first liner (base section 24, fig. 1-5) within said housing (see fig. 1-5), and a second liner (inner structure 16, fig. 1-5) within said first liner (see fig. 1-5), just like JOSEPH and the present application. Thus FATHBRUCKNER is analogous. FATHBRUCKNER teaches the second liner (inner structure 16) comprises at least one vane (fins 76 in fin assembly 18, fig. 1-5, col. 1 line 55-64) that’s connected to the inner wall of the second liner (fin assembly 18 is secured to inner structure 16, col. 4 line 1-3).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate at least one vane (fins 76 in fin assembly 18) connected to the inner wall of the second liner (as taught by FATHBRUCKNER), with reasonable expectation of blocking rotational movement of discharged materials and directing them away from the nozzle. As FATHBRUCKNER explains, the fin assembly blocks any rotational movement of discharged materials (col. 3 line 51-53) and directs them away from the nozzle (col. 1 line 55-64). For this reason, a person having ordinary skill in the art would’ve been motivated to incorporate at least one vane connected to the inner wall of the second liner.
Regarding claim 39, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 37.
The combination does not explicitly teach: wherein said second liner further comprises a plurality of vanes connected to the inner wall of said second liner.
As explained above, FATHBRUCKNER teaches the second liner comprises a plurality of vanes, which are connected to the inner wall of the second liner, and it would’ve been obvious to modify the combination to incorporate such vanes connected to the inner wall of the second liner, with reasonable expectation of blocking rotational movement of discharged materials and directing them away from the nozzle.
Regarding claim 40
Regarding claim 41, the combination of JOSEPH, JESSUP ‘051 and FATHBRUCKNER teaches the device of claim 39. FATHBRUCKNER teaches wherein said plurality of vanes (fins 76 in fin assembly 18) are vertically oriented (col. 3 line 36-37, fig. 1-5) along the inside wall of said second liner (inside wall of inner structure 18, see fig. 1-5).

Claims 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JOSEPH and JESSUP ‘051 (as applied to claim 26), and in further view of PETTIT (US Publication 20180369852).
Regarding claim 43, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26.
The combination does not explicitly teach: wherein at least one surface of said device is treated.
PETTIT teaches a device for cleaning a spraying unit (cleaning apparatus 10 for cleaning paint spray guns, abstract, para. 0023-24, fig. 1-2), just like JOSEPH, JESSUP ‘051 and the present application. Thus PETTIT is analogous. PETTIT teaches at least one surface of said device is treated (cleaning apparatus 10 is Teflon coated, para. 0036).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate Teflon coating in the device (as taught by PETTIT), with reasonable expectation of minimizing residue sticking on a surface of the device. As PETTIT explains, the Teflon coating helps minimize residue sticking on a surface of the device. For this reason, a person having ordinary skill in the art would’ve been motivated to incorporate Teflon coating.
Lastly, the phrase “for reducing adherence of unwanted product, solvent or combinations thereof to a surface of said device” is interpreted as intended use, because it’s directed to how the device is used and does not impose any structural limitations. Nonetheless, PETTIT teaches the Teflon coating helps minimize residue sticking on a surface of the device (para. 0036), i.e., reduce adherence of unwanted product, solvent or combinations thereof to a surface of said device.
Regarding claim 44, the combination of JOSEPH, JESSUP ‘051 and PETTIT teaches the device of claim 43. As explained above, the combination teaches wherein said at least one surface is treated with Teflon (which is polytetrafluoroethylene).
Regarding claim 45, the combination of JOSEPH and JESSUP ‘051 teaches the device of claim 26. As explained above, it’s reasonably expected that at least one surface of JOSEPH’s device is smooth.
The combination does not explicitly teach: wherein at least one surface of said device is treated.
As explained above, PETTIT teaches a device for cleaning a spraying unit comprising Teflon coating, and it would’ve been obvious to incorporate such Teflon coating into the device taught by the combination of JOSEPH and JESSUP ‘051, with reasonable expectation of minimizing residue sticking on a surface of the device.
As explained above, the phrase “for reducing adherence of unwanted product, solvent or combinations thereof to a surface of said device” is interpreted as intended use, and the Teflon coating performs this function.
Regarding claim 46
The combination does not explicitly teach: wherein said device is selected from stainless steel, coated steel, aluminum and combinations thereof.
PETTIT teaches a cleaning device made of stainless steel (para. 0036).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate stainless steel (as taught by PETTIT), with reasonable expectation of minimizing residue sticking on a surface of the device. As PETTIT explains, the stainless steel helps minimize residue sticking on a surface of the device. For this reason, a person having ordinary skill in the art would’ve been motivated to incorporate stainless steel.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over JOSEPH.
Regarding claim 53, JOSEPH teaches a cleaning, drying and vacuum element (body 1, fig. 1-3) comprising: (i) an open cap (body 1) and (ii) a cone shaped funnel (walls 9/10/11, fig. 3) attached to said open cap (body 1).
The phrase “for use with an existing cleaning and drying device having an opening” is interpreted as intended use, because it’s directed to how the cleaning, drying and vacuum element (body 1) is used without imposing any structural requirement. JOSEPH’s body 1 can be used with an existing cleaning and drying device having an opening (body 1 is inserted into cover 6, which has an opening), such as a different cover 6.
As explained above, JOSEPH teaches said open cap (body 1) further comprising:
a vacuum air supply influent port, a drying air supply influent port, and a solvent supply influent port; 
a vacuum air supply channel in communication with said vacuum air supply influent port, for supplying vacuum air to at least one vacuum air effluent port (which is interpreted as intended use); 

a solvent supply channel in communication with said solvent supply influent port, for supplying solvent to a solvent effluent port (which is interpreted as intended use);
As explained above (see annotated fig. 3), JOSEPH’s at least one vacuum air effluent port (speed port 16) performs or is capable of performing the recited function(s): providing air to flow in a direction away from said open cap (body 1) and towards a bottom end of said cleaning and drying device (towards a bottom end of cover 6) resulting in a vacuum within the cleaning and drying device (low pressure inside cover 6) drawing air through a top end of said cleaning and drying device in a direction away from said top end (drawing air away from opening 2, which is at or near the top of cover 6), down along an inside wall of said cone shaped funnel (inside surface of walls 9/10/11) drawing material and solvent towards and out a drain proximate said bottom end of said cleaning and drying device (solvent-laden air is carried towards the bottom of cover 6; see fig. 3, unlabeled drain opening of separator 12; see also para. 0025, solvent is guided to a recycling container, so it’s reasonably expected that cover 6 also has a drain at or near its bottom end).
As explained above, JOSEPH’s at least one drying air effluent port (evaporation port 14) performs or is capable of performing the recited function(s): providing air proximate said opening of said cleaning and drying device (supplying air near opening 2, which is at or near the opening of cover 6), flowing air in a direction towards said bottom end (air supplied from evaporation port 14 can flow downwards).
As explained above, JOSEPH’s at least one solvent effluent port (One or more nozzles in JOSEPH’s solvent spray head) performs or is capable of performing the recited function(s): providing solvent proximate said top of said cleaning and drying device (supplying air near . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714